t c memo united_states tax_court david c wilson petitioner v commissioner of internal revenue respondent revie cee sorey ii petitioner v commissioner of internal revenue respondent docket nos filed date lois c blaesing and chauncey w tuttle jr for petitioners mary p hamilton paul colleran and william t hayes for respondent memorandum findings_of_fact and opinion dawson judge these cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 they were tried and briefed separately but consolidated for purposes of opinion the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge these cases are part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transaction in these cases are substantially identical to those in the provizer case through a second tier partnership efron investors petitioners david c wilson wilson and revie cee sorey ii sorey invested in the clearwater group limited_partnership clearwater the same partnership considered in the provizer case pursuant to petitioners' requests at trial this court took judicial_notice of our opinion in the provizer case by statutory_notice_of_deficiency respondent determined a deficiency in wilson's federal_income_tax in the amount of all section references are to the internal_revenue_code in effect for the tax years at issue unless otherwise stated all rule references are to the tax_court rules_of_practice and procedure dollar_figure and also determined that interest on deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 in a notice_of_deficiency respondent determined the following deficiencies in and additions to sorey's federal income taxes increased interest additions to tax_year deficiency sec_6621 sec_6653 sec_6653 sec_6659 dollar_figure --- --- dollar_figure --- --- --- dollar_figure big_number dollar_figure dollar_figure percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions percent of the interest payable with respect to the portion of the underpayment attributable to negligence the deficiencies in the sorey case docket no for taxable years and result from disallowance of investment_tax_credit carrybacks and business_energy_credit carrybacks from taxable_year in addition to the above deficiencies and additions to tax in amended answers respondent asserted the following in the wilson case docket no the notice_of_deficiency in the wilson case docket no refers to sec_6621 this section was redesignated as sec_6621 by sec c a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant cases for simplicity we shall refer to this section as sec_6621 the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions additions to tax for in the amount of dollar_figure under sec_6659 for valuation_overstatement in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to negligence and in the sorey case docket no additions to tax in the amount of dollar_figure and dollar_figure under sec_6653 for taxable years and respectively in her opening brief in docket no respondent asserted that sorey was liable for the addition_to_tax under sec_6659 for in the amount of dollar_figure as opposed to dollar_figure as determined in the notice_of_deficiency we consider the sec_6659 addition_to_tax for asserted in docket no reduced to correspond to the amount in dispute as set forth in respondent's opening brief and amend the pleadings to conform to the proof pursuant to rule b the issues in these consolidated cases are whether expert reports and testimony offered by respondent are admissible into evidence whether petitioners are entitled to claimed deductions and tax_credits with respect to clearwater as passed through efron investors to petitioners whether petitioners are liable for additions to tax under sec_6653 and for and whether petitioner sorey is liable for additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 for and whether petitioners are liable for the additions to tax under sec_6659 for underpayments of tax attributable to valuation_overstatement and whether petitioners are liable for increased interest under sec_6621 findings_of_fact some of the facts have been stipulated in each case and are so found the stipulated facts and attached exhibits are incorporated in the respective cases by this reference petitioners resided in hammond indiana when their petitions were filed during wilson was a professional football player for the new orleans saints during and sorey was a professional football player for the chicago bears petitioners are limited partners in efron investors ei which is a limited_partner in the clearwater limited_partnership the clearwater limited_partnership is the same recycling partnership that we considered in provizer v commissioner supra the underlying deficiencies in these cases resulted from respondent's disallowance of claimed losses and tax_credits that were passed through both clearwater and ei to petitioners petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in provizer v commissioner supra those facts may be summarized as follows the parties did not stipulate certain facts concerning the continued in packaging industries inc pi manufactured and sold six sentinel expanded polyethylene epe recyclers to eci corp for dollar_figure dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously we refer to these transactions collectively as the clearwater transaction the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec based on the quality and amount of recycled scrap in ei acquired a 313-percent limited_partnership_interest in clearwater wilson acquired a 581-percent interest in ei and sorey acquired a 194-percent interest in ei as a result of passthrough from clearwater and ei wilson deducted an operating loss in the amount of dollar_figure and claimed investment continued provizers facts regarding the expert opinions and other matters that we consider of minimal significance although the parties did not stipulate our findings regarding the expert opinions they stipulated our ultimate finding of fact concerning the fair_market_value of the recyclers during tax and business energy credits totaling dollar_figure and sorey deducted an operating loss in the amount of dollar_figure and claimed investment tax and business energy credits totaling dollar_figure wilson used dollar_figure of the credits claimed with respect to his investment in ei and clearwater on his federal_income_tax return sorey used dollar_figure of his claimed credits on his return and carried back the unused portion of the credits to and in the respective amounts of dollar_figure and dollar_figure respondent disallowed petitioners' claimed deductions and credits related to ei's investment in clearwater in docket no respondent disallowed the entire loss claimed with respect to sorey's investment in ei ei is an indiana limited_partnership that was formed in may of by morton l efron efron as the general_partner and real_estate financial corp refc as the initial limited_partner fred gordon gordon is the president of refc which is owned by members of gordon's family on his federal_income_tax return sorey claimed a qualified_investment for purposes of calculating the investment_tax_credit in the amount of dollar_figure dollar_figure more than the purported value of the clearwater recyclers accordingly sorey claimed an investment_tax_credit in the amount of dollar_figure respondent disallowed sorey's claimed investment_tax_credit in its entirety the record is unclear with respect to the additional dollar_figure claimed on sorey's return the record does not disclose how or whether wilson utilized the remaining credits reported with respect to his investment in ei ei was formed to acquire limited_partnership interests in an office building in buffalo new york the office building and a shopping center in haslett michigan the shopping center in contemplation of these ventures ei prepared a private_placement memorandum the original offering memorandum and distributed it to potential limited partners at some time in late ei abandoned the contemplated investment in the shopping center and substituted limited_partnership interests in clearwater and a k- mart shopping center in swansea massachusetts the k-mart investment the revised investment objectives were presented in a revised offering memorandum the revised offering memorandum the revised offering memorandum indicated that ei intended to invest in percent of the limited_partnership interests in the office building units dollar_figure percent of the limited_partnership interests in clearwater units and percent of the limited_partnership interests in the k-mart investment units mfa corp mfa is the ministerial agent for ei efron own sec_50 percent of the stock of mfa and refc owns the remaining percent the revised offering memorandum provides that efron as general_partner of ei and mfa as the ministerial agent for ei will receive substantial fees compensation and profits from ei the contemplated payments to mfa include dollar_figure for supervisory management of the office building and ministerial fees dollar_figure-dollar_figure as loan commitment_fees dollar_figure for note collection guarantees and a maximum of dollar_figure in investment advisory fees in addition mfa was also the ministerial agent for the office building limited_partnership and according to the revised offering memorandum received substantial payments in that capacity efron obtained financing for the ei investments through local banks like a number of limited partners in ei petitioners in these cases made a cash downpayment to ei and then signed installment promissory notes for the remainder of the purchase_price thereafter efron pledged any promissory notes received from limited partners as security for loans to ei in addition to lending funds directly to ei the banks also offered loans to individual limited partners for the downpayments needed with respect to the ei investments donald cassaday cassaday a vice president of the first bank of whiting was involved with arranging the financing for ei with efron and arranged required financing for some of the ei limited partners wilson and sorey subscribed to purchase limited_partnership units in ei in the respective amounts of units dollar_figure and one-half of a unit dollar_figure wilson did not borrow any funds with respect to his investment in ei the record is unclear as to how sorey financed acquisition of his investment in ei wilson learned of ei and the clearwater transaction from efron in wilson began to play professional football as a quarterback for the new orleans saints of the national football league prior to playing professional football wilson attended a junior college in southern california for years and the university of illinois for years he played quarterback for the university of illinois for year but lost his eligibility to play football during his planned last year there and in decided to play in the national football league wilson's college background and the litigation by which he became eligible to play football in the big ten for the season but was prevented from playing in that league for are described in 668_f2d_962 7th cir while attending the university of illinois wilson met wayne paulson paulson through paulson wilson met efron who became his sports agent and his attorney for negotiation of his initial contract with the new orleans saints at the time of trial efron had been wilson's sports agent for years and over the years he had responsibilities with respect to the management of wilson's funds and investments nevertheless as to the ei investment in clearwater in issue here efron sent wilson copies of the offering circulars kept him informed and obtained wilson's approval of the investment sorey also learned of ei and the clearwater transaction from efron during the years in issue sorey was a professional football player for the chicago bears of the national football league efron was sorey's sports attorney and agent in and throughout his professional football career commencing in efron was involved in sorey's business decisions and he consulted with his client and advised him at least as to the ei investment in clearwater before sorey made the investment efron was the general_partner of ei in addition efron owned limited_partnership interests in ei through efron and efron real_estate a partnership owned by efron and his wife and ambi real_estate a partnership owned by efron and his sister ei was the first partnership for which efron served as a general_partner efron organized ei so that he could earn legal fees and fees for managing the partnership he received compensation and fees as the general_partner of ei and as a 50-percent_shareholder of mfa efron learned of the clearwater transaction from gordon in gordon was counsel to ei to efron as the general_partner of ei to efron personally and to mfa he and efron have known each other since meeting at the university of michigan in in the early 1960's efron and gordon began investing together in the stock market real_estate business loans and other investments gordon is an attorney who holds a master's degree in business administration and at one time was employed by the internal_revenue_service prior to the date of the clearwater private_placement offering gordon had experience involving the evaluation of tax_shelters gordon was paid a fee in the amount of percent of some investments he guided to clearwater however he did not receive a fee directly from clearwater for the ei investments efron was aware that gordon received commissions from the sale of some units in recycling ventures gordon recommended investing in the clearwater offering to the investors in ei as well as to some of gordon's other clients wilson attended a junior college in southern california for years and then attended the university of illinois for years at the university of illinois he majored in physical education wilson has had no additional formal education since leaving the university of illinois in to play professional football for the new orleans saints prior to entering the national football league sorey attended the university of illinois when he was drafted by the the clearwater offering memorandum states that the partnership will pay sales commissions and fees to offeree representatives in an amount equal to percent of the price paid_by the investor represented by such person the offering memorandum further states that if such fees are not paid they will either be retained by the general_partner as additional compensation if permitted by applicable state law or applied in reduction of the subscription price the efron investors' schedule_k-1 for shows that ei paid full price dollar_figure for its seven units of clearwater so the 10-percent commission was not applied to reduce the subscription price gordon specifically stated that in the case of ei he did not directly receive the sales commission efron expressed doubt that he individually had been an offeree representative in connection with clearwater or any other transaction there are suggestions that the commission might have been paid to mfa or offeree representatives of individual investors but the record on this subject is inconclusive wayne paulson was wilson's offeree representative and norman diamond was sorey's offeree representative with respect to ei chicago bears in he had less than one semester of study to complete to earn his degree in he received a bachelor of arts degree in sociology from the university of illinois in addition at the time of trial sorey had earned credit hours in pursuit of a master's degree in athletic administration and was the director of the hammond boys and girls club of northwest indiana petitioners do not have any formal training or work experience relating to investments petitioners do not have any education or work experience in plastics recycling or plastics materials they did not independently investigate the sentinel recyclers or see a sentinel recycler or any other type of plastic recycler prior to participating in the recycling ventures opinion in provizer v commissioner tcmemo_1992_177 a test case involving the clearwater transaction and another tier partnership this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the clearwater transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion they have stipulated that their investments in the sentinel epe recyclers were similar to the investment described in provizer and pursuant to their request we have taken judicial_notice of our opinion in the provizer case petitioners invested in ei a tier partnership that invested in clearwater the underlying transaction in these cases the clearwater transaction and the sentinel epe recyclers considered in these cases are the same transaction and machines considered in provizer issue admissibility of expert reports and testimony before addressing the substantive issues in these cases we resolve an evidentiary issue at trial respondent offered in evidence the expert opinions and testimony of steven grossman grossman and richard lindstrom lindstrom at trial and in their reply briefs petitioners object to the admissibility of the testimony and reports the expert reports and testimony of grossman and lindstrom are identical to the testimony and reports in fine v commissioner tcmemo_1995_222 in addition petitioners' arguments with respect to the admissibility of the expert testimony and reports are identical to the arguments made in the fine case for discussions of the reports and testimony see fine v commissioner supra and provizer v commissioner supra for a discussion of the testimony and petitioners' arguments concerning the admissibility of the testimony and reports see fine for reasons set forth in fine v commissioner supra we hold that the reports and testimony of grossman and lindstrom are relevant and admissible and that grossman and lindstrom are experts in the fields of plastics engineering and technical information we do not however accept grossman and lindstrom as experts with respect to the ability of the average person who has not had extensive education in science and engineering to conduct technical research and we have limited our consideration of their reports and testimony to the areas of their expertise we also hold that grossman's report meets the requirements of rule f issue deductions and tax_credits with respect to ei and clearwater the underlying transaction in these cases is substantially identical in all respects to the transaction in provizer v commissioner supra the parties have stipulated the facts concerning the deficiencies essentially as set forth in our provizer opinion based on these records we hold that the clearwater transaction was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers accordingly respondent is sustained on this issue with respect to the underlying deficiency for in docket no and the underlying deficiencies for and in docket no with respect to the underlying deficiency for in docket no we sustain respondent's disallowance of the deductions and credits claimed with respect to ei's investment in clearwater we also note that each petitioner has stated his concession of this issue on brief the record plainly supports respondent's determinations regardless of such concessions for a detailed discussion of the facts and the applicable law see provizer v commissioner supra issue sec_6653 negligence in the notice_of_deficiency in docket no respondent determined that sorey was liable for the negligence additions to tax under sec_6653 and for sorey has the burden of proving that respondent's determination is erroneous rule a 79_tc_846 in addition in her first amendments to answer respondent determined that sorey was not entitled to any deduction on his federal_income_tax return with respect to his investment in ei however the notice_of_deficiency states that only items reported with respect to your sorey's equipment_leasing activities for the year in efron investors ltd partnership are disallowed we sustain only respondent's disallowance of the losses and credits claimed with respect to ei's investment in clearwater respondent asserted that wilson was liable for the negligence additions to tax under sec_6653 and for and that sorey was liable for the negligence additions to tax under sec_6653 for and because these additions to tax were raised for the first time in respondent's amendments to answer respondent bears the burden_of_proof on these issues rule a 103_tc_170 sec_6653 for and and sec_6653 for taxable_year provide for an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 for taxable_year provides for an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 as a result of their investments in ei petitioners had available to them investment tax and business energy credits with respect to ei's investment in clearwater that exceeded their respective investments in clearwater the table below shows the amounts of credits related to clearwater available to petitioners and the amounts of petitioners' investments in clearwater through ei petitioners wilson sorey investment tax and business energy credits investment in clearwater1 dollar_figure big_number dollar_figure big_number 1calculated as follows ei's investment in clearwater wilson's share of ei dollar_figure x dollar_figure ei's investment in clearwater x sorey's share of ei dollar_figure dollar_figure the total benefits available to petitioners were not used entirely on their tax returns wilson deducted an operating loss of dollar_figure attributable to the clearwater investment and used dollar_figure of the credits on his return the record does not disclose wilson's use of the additional credits whether for carryover to later years in which he continued employment as a professional football player or otherwise sorey used dollar_figure of the claimed credits on his return and carried back dollar_figure of credits to and dollar_figure of credits to like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners wilson and sorey never had any money in the clearwater deal in light of the large tax benefits claimed on petitioners' federal_income_tax returns and available for prompt use on their other tax returns we conclude that further investigation of the investment clearly was required a reasonably prudent person would have asked a qualified independent tax adviser if this windfall were not too good to be true 92_tc_827 petitioners contend that they were reasonable in claiming deductions and credits with respect to ei's investment in clearwater to support their contention petitioners allege that they were so-called unsophisticated investors and that in claiming the deductions and credits they relied on qualified advisers wilson and sorey each argue that their reliance on the advice of efron insulates them from the negligence additions to tax in addition wilson contends he relied on paulson his offeree representative with respect to his investment in ei and sorey contends that he relied on cassaday his banker and norman diamond his accountant and offeree representative with respect to ei wilson and sorey argue that they are not liable for the negligence additions to tax because of their reliance on those individuals under some circumstances a taxpayer may avoid liability for the additions to tax for negligence under sec_6653 if reasonable reliance on a competent professional adviser is shown 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered id in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure id see 94_tc_473 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 63_tc_149 in wilson began to play professional football for the national football league he wa sec_22 years old at that time wilson acquired his interest in ei in upon the recommenda- tion of his sports agent and attorney efron wilson met efron through a mutual friend wayne paulson he met paulson while he was at the university of illinois he transferred there in so in paulson and efron were recent acquaintances of wilson wilson was represented by other counsel in his litigation with the big ten concerning his football eligibility efron represented wilson as agent and attorney with respect to wilson's initial contract to play professional football and efron arranged for his substantial fee to be withheld from wilson's compensation and paid directly to efron wilson had no significant savings and had made no investments prior to his purchase of units of ei with a face value of dollar_figure in connection with this very large investment efron provided wilson a copy of the offering memorandum and discussed it with him and also provided a copy of the revised offering memorandum which included a description of the clearwater transaction and discussed that with wilson by telephone paulson served as wilson's offeree representative as to ei and he discussed the investment with wilson by telephone wilson explained that the conference was by telephone since he was in new orleans and paulson was in indiana in as noted above morton efron was the general_partner in ei and had a substantial financial interest in the partnership and in its management wayne paulson had introduced wilson to efron see paulson v commissioner tcmemo_1995_387 concerning wayne paulson's brother as to the relationship between efron and paulson efron was also sorey's attorney and agent for his football contracts in efron had represented sorey since he began playing professional football in in sorey wa sec_26 years old sorey testified that efron was involved in all of his business decisions sorey learned of ei through the original offering memorandum which efron sent to him prior to sorey's only investments were real_estate investments in which efron was involved and some land deals with his family sorey's offeree representative with respect to ei was norman diamond his accountant who had been introduced to sorey early in his career by efron the record does not indicate that diamond made any extensive investigation of ei for sorey's benefit sorey also discussed ei with cassaday the banker who as discussed above was significantly involved in the financing of ei petitioners wilson and sorey contend that they relied heavily on efron in making their investments in ei and in claiming the associated tax deductions and credits petitioners argue that they should be relieved of the negligence additions to tax under sec_6653 because of their reliance on efron both wilson and sorey testified that they reviewed the original offering memorandum and understood that ei was to invest solely in real_estate they testified that in early after they invested in ei they learned that the nature of the ei investment had changed from a strictly real_estate deal to a deal including a recycling investment although petitioners wilson and sorey had an opportunity to read the revised offering memorandum the record indicates that they chose to spend little time on studying the matter but chose instead to rely primarily upon the advice of their advisers we have rejected pleas of reliance when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture 85_tc_557 80_tc_914 steerman v commissioner tcmemo_1993_447 the record does not show that efron possessed any special qualifications or professional skills in the recycling or plastics industries in addition efron did not hire anyone with plastics or recycling expertise to evaluate the clearwater transaction the record does not indicate that paulson cassaday or diamond had any plastics or recycling expertise the offering memorandum for ei and the revised offering memorandum disclosed the fact that efron was receiving substantial compensation and fees as the general_partner of ei and as a 50-percent owner of mfa in addition both of the ei offering memoranda specifically warned potential investors that they were not to consider the contents of the offering memoranda or any communication from the partnership or its general partners as legal or tax_advice and efron testified that he advised every limited_partner in ei to talk to an independent adviser petitioners had ample resources to employ such advisers but they chose not to do so instead they chose to rely on efron and his close associates paulson cassaday and diamond paulson had referred wilson to efron cassaday was the banker who was heavily involved in financing ei and diamond was the accountant who initially was referred to sorey by efron in these cases efron's conflicts of interest were substantial and were ostentatiously displayed in the offering memoranda efron himself testified that he urged investors to consult independent advisers certainly efron was not an independent adviser and he surely is not a person upon whom wilson and sorey could rely in negotiations with ei his own testimony indicates as much paulson cassaday and diamond all were associated with efron and the record indicates that petitioners should have known about such associations with respect to petitioners' claimed heavy reliance on efron a promoter and general_partner in ei we recently have suggested that advice from such persons is better classified as sales promotion see vojticek v commissioner tcmemo_1995_ the other individuals with whom petitioners claim to have discussed the efron investment were closely associated with efron had no expertise in plastics or recycling and in any event were not heavily relied upon by petitioners petitioners' reliance on brief on 902_f2d_380 5th cir revg tcmemo_1988_408 is misplaced the facts in the heasley case are distinctly different from the facts of these cases in the heasley case the taxpayers actively monitored their investment petitioners have provided no evidence that they made any effort to monitor their investment in ei their testimony indicates that they paid only casual attention to the shift of a major portion of the investments of ei from real_estate to plastics recycling in addition the taxpayers in the heasley case were not educated beyond high school wilson had completed years of college and sorey was only a few credits short of requirements for his b a degree from the university of illinois at the time of their investments in ei in contrast to the diligent but relatively uneducated so-called blue-collar workers in heasley petitioners were essentially college educated and relatively wealthy young men aside from their own abilities to read and consider the proposed investment in ei petitioners had the resources to employ competent independent advisers and had been fully warned that they should do so unlike the taxpayers in heasley petitioners here chose to pay little attention to their investments and to ignore the admonitions in the offering circular that they should consult with capable independent advisers we consider petitioners' arguments with respect to the heasley case inapplicable to the circumstances here from the record in these cases we conclude that respondent has satisfied her burden of proving negligence in the wilson case for and in the sorey case for and and that sorey has failed to satisfy his burden_of_proof as to respondent's determination of negligence for we hold that petitioner sorey is liable for the negligence addition_to_tax for and and that petitioner wilson is liable for such addition_to_tax for negligence for issue sec_6659 valuation_overstatement respondent determined that sorey was liable for the additions to tax for valuation_overstatement under sec_6659 on the underpayments of his and federal income taxes attributable to the investment tax_credits and business energy credits claimed with respect to ei and clearwater sorey has the burden of proving respondent's determinations of these additions to tax erroneous rule a 91_tc_524 additionally in a first amendment to answer respondent asserted that wilson was liable for the addition_to_tax for valuation_overstatement under sec_6659 on the underpayment of his federal_income_tax attributable to the investment_tax_credit and business_energy_credit claimed with respect to ei and clearwater because this addition_to_tax was raised for the first time in respondent's amendment to answer respondent bears the burden of proving that wilson is liable for the sec_6659 addition_to_tax rule a vecchio v commissioner t c pincite the underlying facts of these cases with respect to this issue are substantially the same as those in fine v commissioner tcmemo_1995_222 in addition with the exception of arguments pertaining to respondent's failure to waive the sec_6659 additions to tax petitioners' arguments with respect to this issue are identical to the arguments made in as noted supra p on brief respondent decreased the amount of the sec_6659 addition_to_tax asserted with respect to taxable_year in docket no the amount of the sec_6659 addition_to_tax asserted in respondent's opening brief corresponds to the amount of a sec_6659 addition_to_tax calculated by applying sec_6659 only with respect to the ei credits utilized on sorey's federal_income_tax return credits utilized on sorey's return in the amount of dollar_figure time sec_30 equals dollar_figure the amount of the sec_6659 addition_to_tax asserted in respondent's opening brief the fine case for reasons set forth in the fine opinion we hold that petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the disallowed credits claimed with respect to ei and clearwater petitioners contend that respondent abused her discretion in failing to waive the sec_6659 additions to tax pursuant to sec_6659 sec_6659 authorizes the commissioner to waive all or part of the addition_to_tax for a valuation_overstatement if the taxpayer establishes that there was a reasonable basis for the valuation or adjusted_basis claimed on the return and that such claim was made in good_faith the commissioner's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion on these records we hold that respondent did not abuse her discretion in failing to waive the sec_6659 additions to tax the records in these cases do not show that petitioners' valuations were reasonable in addition the records fail to indicate that petitioners ever requested a waiver from respondent pursuant to sec_6659 until briefing after trial we are sec_6659 applies to returns filed after date although petitioner sorey filed returns for and prior to date he is liable for the additions to tax under sec_6659 for and because the underpayments of tax for those years are attributable to the carryback of unused tax_credits claimed on his return see 87_tc_779 reluctant to find that respondent abused her discretion here when for all the records show she was not even timely requested to exercise it see haught v commissioner tcmemo_1993_58 lapin v commissioner tcmemo_1990_343 affd without published opinion 956_f2d_1167 9th cir the records in these cases do not establish an abuse_of_discretion on the part of respondent but support respondent's position accordingly we hold that respondent's refusal to waive the sec_6659 additions to tax is not an abuse_of_discretion issue sec_6621 tax-motivated transactions in notices of deficiency respondent determined that interest on deficiencies accruing after date would be calculated under sec_6621 the annual rate of interest under sec_6621 equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions an underpayment is substantial if it exceeds dollar_figure sec_6621 the underlying facts of these cases are substantially the same as those in fine v commissioner supra in addition petitioners' arguments on brief with respect to this issue are verbatim copies of the arguments in the taxpayers' briefs in the fine case for reasons set forth in the fine opinion we hold that respondent's determination as to the applicable_interest_rate for deficiencies attributable to tax-motivated transactions is sustained and the increased rate of interest applies for the taxable years in issue to reflect the foregoing decisions will be entered under rule
